Soott, J.,

delivered the opinion of the Court.

Howell was arrested in vacation, by the sheriff of Buchanan county, for a contempt offered to the Circuit Court.
The sheriff took from him a recognizance to appear at the next term of the court to answer for the offence. The party not appearing a forfeiture was taken, on which a scire facias issued. A demurrer to the scire facias was sustained by the Circuit Court.
There is no law authorizing a sheriff to take a recognizance under the circumstances in which this was taken; therefore, his act was without authority and void.
The other Judges concurring,
the judgment will be affirmed.